Citation Nr: 1126802	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  09-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for service-connected dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the Appellant, served on active duty from November 1961 to November 1964.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision, dated December 2007, of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted a 10 percent increased rating for skin disability effective March 27, 2007, which was the date of receipt of the increased rating claim.  

In April 2011, the Veteran testified at a Board personal hearing conducted before the undersigned Veterans Law Judge in Roanoke, Virginia.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's skin disability covered approximately 30 percent of the entire body.

2.  For the entire increased rating period, the Veteran's skin disability more closely approximates a skin disease covering at least 40 percent of the entire body or at least 40 percent of exposed areas affected, or that it has required systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an increased disability rating of 30 percent, but no higher, for a skin disability have been met for the entire period of increased rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.3, 4.7, 4.118, Diagnostic Code (DC) 7806 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010). 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in July 2007 that informed of the requirements needed to establish an increased evaluation for skin disability.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  

The Board finds that all necessary development has been accomplished, and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A.  VA has obtained VA and private treatment records and other records identified by the Veteran.  

The Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected skin disability.  VA provided the Veteran with examinations in August 2007 and February 2010.  The claims file and treatment records were reviewed, the Veteran's history was taken, and complete examinations with clinical measures were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded adequate examinations on the issue of an increased rating for service-connected PTSD.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Rating Legal Criteria

Disability evaluations (also referred to as ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.

Rating a Skin Disability

The Veteran is in receipt of a 10 percent rating for service-connected skin disability for the entire increased rating period on appeal under the provisions of 38 C.F.R. 
§ 4.118, DC 7806.  The Veteran contends that his service-connected skin disability meets the criteria for a higher disability rating of 30 percent.  In his substantive appeal, he wrote that his skin disability affected more than 20 percent of his body.  At the Board personal hearing, the Veteran and his wife testified that the skin disability affected at least 30 percent of the Veteran's body, including different parts of the body at different times, including the back, stomach, chest, scrotum, hands, arms, and legs.  The Veteran and his wife testified to roughness and scaling, bumps, intense itching, and redness.  

Under DC 7813, the rater is instructed to evaluate the skin condition as disfigurement of the head, face or neck (DC 7800), scars (DCs 7801-7805), or dermatitis (DC 7806), depending on the predominant disability.  38 C.F.R. § 4.118. In this case, the RO has rated the Veteran under DC 7806 for dermatitis or eczema.  The Board will consider whether a higher rating can be granted under DC 7806, as well as consider any other potentially applicable diagnostic codes.

The Board notes that 38 C.F.R. § 4.118 was amended during the pendency of this appeal.  73 Fed. Reg. 54,708- 54,712 (October 23, 2008).  Pertinent to this appeal, this regulatory amendment did not change the rating criteria for DC 7806.  However, even if it had, the amended criteria are only applicable to applications for benefits received by VA on or after October 23, 2008.  Id. at 54,708.  Thus, there is no impact on the Veteran's current claim for benefits, which was received by VA in March 2007.

DC 7806 provides that dermatitis or eczema that involves at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, is rated 10 percent disabling.  Dermatitis or eczema that involves 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or, systemic therapy such as corticosteroids or other immuno-suppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, is rated 30 percent disabling.  Dermatitis or eczema that involves more than 40 percent of the entire body or more than 40 percent of exposed areas; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period, is rated 60 percent disabling.  38 C.F.R. § 4.118.

After a careful review of all the evidence of record, the Board finds that, for the entire increased rating period, the Veteran's skin disability is shown to more closely approximate a skin disease covering at least 20 percent of the entire body, as required for a 30 percent disability rating under DC 7806.

The Veteran was afforded a VA skin examination in August 2007.  The Veteran reported a recurrent rash on his trunk and arms and in the scrotum.  The Veteran also reported daily use of steroid creams.  On physical examination, the VA examiner reported that the Veteran's hands did not have any rash or discoloration.  Over the Veteran's entire back there was a splotchy, red macular rash.  The VA examiner also reported isolated macular spots on both upper arms and chest that range from 3 mm to 12 mm.  The VA examiner also reported that the scrotum and inguinal folds had dry scaly skin.  The VA examiner diagnosed macular dermatitis over the trunk area and upper arms and opined that the rash affected greater than 5 percent, but less than 20 percent of total body area.  

In the February 2010 VA skin examination, the Veteran reported a rash that began on his hands that spread throughout the rest of his body.  The Veteran also reported daily use of topical salves.  On physical examination, the VA examiner reported faint, scattered mildly erythematous area with no raised lesions.  The VA examiner also reported a faint patch of erythematous discoloration to the upper arm.  The VA examiner diagnosed dermatitis and opined that the dermatitis affected greater than 5 percent but less than 20 percent of total body area.

The Veteran has also provided testimony suggesting that his skin disability affects at least 20 percent of his total body area.  In the April 2011 Board hearing, the Veteran testified that he uses a salve twice a day for his skin disability and that his skin disability covers parts of his back, upper arms, and also his groin area.  The Veteran testified that he also experiences flare-ups where his skin becomes blistery, red, and rough like a scab.  The Veteran also testified these flare-ups cause him to have trouble sleeping.  

The Veteran testified that the skin disability covers an area of at least 30 percent of his body.  The Veteran also testified that the skin disability covers his back, stomach, chest, upper arms, legs, and groin area.  The Board finds that the Veteran's testimony regarding the amount of his body affected by his skin disability is competent evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation).

Based on the lay and medical evidence of record, the Board concludes that the evidence is at least in relative equipoise on the question of whether the Veteran's skin disability affects at least 20 percent of his total body area, as required for an increased disability rating of 30 percent.  While VA examiners have estimated the body percentage areas affected by the Veteran's skin disability as between 5 and 20 percent, this appears to be an estimate as to what body percentage is affected at one given time; however, the credibly reported and cumulative areas of the Veterans body affected by the skin disorder at different times reflect the multiple areas of the Veteran's body are affected by the dermatitis at different times, which suggests a higher body percentage is affected.  For example, according to the August 2007 VA skin examination, the VA examiner reported that there was a splotchy, red macular rash that covered the Veteran's entire back.  

The Veteran and his wife also testified that his skin disability covers 30 percent of his body, including a substantial area of his back, upper arms, and groin, and becomes red and blistery during flare-ups.  While this is a lay estimate, in conjunction with the specific description of symptoms and body areas affected, it still constitutes probative evidence suggesting that the body are affected is at least 20 percent.  Therefore, affording the Veteran the full benefit of the doubt, the Board finds that he is entitled to an increased disability rating of 30 percent for his service-connected skin disability.

The Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's service-connected skin disability under DC 7806 for any period.  As noted in the August 2007 VA skin examination report, the skin rash only covered the Veteran's back and upper arms at that time, and the Veteran has testified that different body parts are affected at different times.  In the February 2010 VA skin examination, the Veteran also denied receiving systemic therapy, and instead uses a topical salve proscribed by a private physician.  The evidence does not show that the Veteran's skin disability warrants a 60 percent disability rating under DC 7806, as the Veteran's dermatitis does not cover at least 40 percent of the entire body, at least 40 percent of exposed areas affected, or that it has required systemic therapy such as corticosteroids or other immunosuppressive drugs during any 12-month period.  38 C.F.R. § 4.118.  

The Board further finds that an increased rating higher than 30 percent is not warranted under the current diagnostic codes governing scarring.  In this case, there are no residual symptoms of scarring associated with the service-connected skin disability, rendering ratings under DCs 7801-7805 inapposite here.  In that connection, the Board notes that no scarring has been noted on VA examination nor has the Veteran contended that scarring is present.

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation would have been warranted for the skin disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's skin disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, DC 7806, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's skin disability covers approximately 30 percent of the entire body and does not require systemic therapy.  These symptoms and documentation of such symptoms are part of the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with a skin disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for skin disability of 30 percent, but no more, for the entire increased rating period, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


